Citation Nr: 0712720	
Decision Date: 04/30/07    Archive Date: 05/08/07	

DOCKET NO.  05-17 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of 
appendectomy, claimed on an aggravation basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The appellant had 17 days of active duty for training 
(ACDUTRA) from 15 August to 1 September 1976.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2004 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  In April 2006, 
the Board remanded the appeal because the appellant had 
requested a Travel Board hearing.  Subsequent to remand in 
August 2006, the appellant withdrew his request for such 
hearing and the case has been returned to the Board.  The 
case is now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.

2.  The appellant underwent an appendectomy for an acute 
burst appendix prior to his entrance onto ACDUTRA in August 
1976, and the preexisting appendectomy was clearly noted on 
the service enlistment physical examination report.  

3.  The appellant immediately became symptomatic at the sight 
of the appendectomy during initial basic training during 
ACDUTRA, and was referred to a Medical Evaluation Board 
(MEB), which found that he had been unfit for enlistment, and 
which found that the appendectomy, which clearly preexisted 
service, was not incurred in line of duty and was not 
aggravated (increased in severity beyond ordinary progress) 
during service, and the appellant was separated prior to the 
expiration of his ordinary enlistment.

4.  There is a complete absence of any competent clinical 
evidence or opinion which in any way objectively demonstrates 
that the appellant's pre-service postoperative appendectomy 
residuals, including scarring, in any way increased in 
severity at any time during his 17 days of ACDUTRA, or at any 
time thereafter until present.

5.  Many years after the appellant's separation from ACDUTRA 
in 1976, the first findings of peptic ulcer disease and/or 
gastritis in 1990, and symptoms attributable thereto, are 
entirely unrelated to the appellant's preservice 
appendectomy.  


CONCLUSION OF LAW

Postoperative appendectomy residuals, including scarring, 
were not aggravated during the appellant's period of active 
duty for training from 15 August to 1 September 1976.  
38 U.S.C.A. §§ 1111, 1131, 1153, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the appellant's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

The appellant in this case was provided initial VCAA notice 
in April 2004, prior to the issuance of the adverse rating 
decision now on appeal from September 2004.  This notice 
informed him of the evidence necessary to substantiate his 
claim, the evidence he was responsible to submit, the 
evidence VA would collect on his behalf, and advised he 
submit any relevant evidence in his possession.  The RO was 
able to secure records of the appellant's brief period of 
ACDUTRA, including the service enlistment physical 
examination and all administrative records associated with a 
Medical Evaluation Board (MEB), post-service private 
treatment records, VA treatment records, and the appellant 
was provided a VA examination with a review of the claims 
folder and a request for opinions consistent with VCAA at 
38 U.S.C.A. § 5103A(d), which is adequate for rating 
purposes.  The RO conducted a significant amount of 
development prior to its initial decision including 
requesting the production of private treatment records from 
multiple sources, officially notifying the appellant of each 
such attempt made.  In June and September 2004, the appellant 
wrote that he had no more evidence to submit.  The Board 
finds that all relevant evidence necessary for a fair and 
equitable decision has been obtained and that the duties to 
assist and notify of VCAA have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

After the appeal had been forwarded to the Board, the 
appellant notified the Board that he had recently been 
granted Social Security disability benefits and he forwarded 
a June 2006 notice of favorable decision from the Social 
Security Administration.  Records forwarded from Social 
Security did not indicate the basis for the award of Social 
Security disability, nor did the appellant state that this 
award of benefits was in any way relevant to his pending 
claim for service connection for postoperative appendectomy 
residuals.  The Board is certainly aware of Court decisions 
noting the possible importance of medical records associated 
with awards of disability by the Social Security 
Administration, but the Board determined that there is no 
duty to obtain these records in this particular case.  

The narrow question presented in this appeal is whether the 
appellant's well-documented preservice appendectomy 
postoperative residuals were permanently increased in 
severity during a 17-day period of ACDUTRA in 1976, 30 years 
before the appellant was awarded Social Security disability 
benefits.  In light of the fact that there is a complete 
absence of any competent objective evidence demonstrating any 
particular disablement from the appellant's appendectomy 
residuals at any time during, and at all times after service 
separation, the Board finds it highly unlikely that the 
appellant was granted Social Security disability benefits 
which were in any way based on postoperative residuals of an 
appendectomy, including painful scarring.  Moreover, all 
records contemporaneously relevant to this issue are already 
on file, all known available post-service treatment records 
have been collected, and the appellant has been provided a VA 
examination which includes a review of all evidence on file 
and which resulted in the production of an opinion contrary 
to the appellant's assertions.  Even assuming, without 
presently conceding, that Social Security records include 
competent evidence regarding postoperative appendectomy 
residuals, there is simply no possibility that these records 
would be in any way probative of the narrow question 
presented as to whether such residual disability at present 
was specifically attributable to an aggravation or permanent 
increase in severity of postoperative residuals beyond 
ordinary progress caused during a 17-day period of ACDUTRA 
which occurred 30 years before the award of Social Security 
benefits.  Under the circumstances, there can be no prejudice 
to the appellant in proceeding in the absence of these 
records, which the Board believes reflect an award of 
disability benefits based upon reasons entirely unrelated to 
his postoperative appendectomy.

Service connection may be established for disease or injury 
incurred or aggravated in the line of active military duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

Every veteran shall be taken to have been in sound condition 
when examined and enrolled for service except as to defects 
or disorders noted at the time of examination, or when clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and was not aggravated by 
such service.  38 U.S.C.A. § 1111.  Only such conditions as 
are recorded in examination reports are considered as noted.  
38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  However, aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all of 
the evidence of record.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

Analysis:  The appellant was provided a physical examination 
for enlistment in May 1976, several months before he actually 
commenced active military duty on August 15, 1976.  The May 
1976 service enlistment examination specifically noted the 
existence of a lengthy postoperative appendectomy scar which 
was noted to be "healed."  Notably, in the report of medical 
history completed by the appellant himself at this time, he 
did not affirmatively note that he has ever been a patient in 
any type of hospital, but it was recorded by physicians that 
he did report having an appendectomy two years earlier.

Shortly after the appellant commenced basic military training 
during a period of ACDUTRA commencing in mid-August 1976, he 
reported having abdominal pain in the area of his 
appendectomy scar.  He was immediately pulled from training 
and referred for evaluation by a Medical Evaluation Board 
(MEB).  The medical records created during this brief period 
of active duty do not include any particular findings from 
physical examinations performed other than the appellant 
reported chronic pain in area of his appendectomy scar.  A 
board of three military physicians examined the appellant, 
and concluded with a finding of cicatrix, painful abdomen; 
"status post appendectomy in past."  This board of three 
service physicians found that the appendectomy surgery was 
not incurred in the line of duty, but had existed prior to 
service as had been noted in the service enlistment 
examination.  This board of three physicians also stated that 
this appendectomy and postoperative residuals had not been 
aggravated or permanently increased in severity during the 
appellant's brief period of service, and recommended that he 
be separated as unfit for his initial enlistment.  His formal 
separation was for "failure to meet established physical 
standards.  No disability."

Service personnel records associated with MEB proceedings 
clearly reveal that the appellant was offered the opportunity 
of seeking service counsel (lawyer) to assist him, and he 
waived his right to obtain such assistance.  Additionally, 
the records reveal that the appellant was provided three 
choices while still on active duty for training.  The first 
choice was to elect to be separated with an honorable 
discharge which would be characterized as "EPTS" (existed 
prior to the time of service), for which he would receive no 
Army benefits.  His second choice was to request the 
commander to allow him to complete training with a physical 
profile, although such request could be disapproved.  The 
third choice was to appeal the MEB findings to the hospital 
commander, and to essentially have a hearing for his fitness 
for military service.  The appellant affirmatively, and after 
having waived his right to counsel, elected choice number one 
meaning that he accepted an EPTS discharge with the written 
understanding that no benefits would be available from the 
Army, and none were guaranteed from VA.  It is also noted 
that in January 1978, an individual making inquiry in the 
appellant's behalf was informed that the appellant had the 
right to request a review of his case by the Army Board for 
Correction of Military Records, but there is no indication 
that the appellant ever undertook such action at any time 
thereafter.  The appellant was thereafter separated after 
17 days on September 1, 1976.

He filed his initial application for service connection for 
postoperative appendectomy residuals, claiming that his 
preservice postoperative appendectomy residuals were 
increased in severity beyond ordinary progress in August 
2003, nearly 27 years after he was separated from ACDUTRA.  

There are no medical records of any kind indicating that the 
appellant sought or required any treatment for the 
postoperative appendectomy for many years after service 
separation.  The first records available following service 
separation are from the Louisiana State University Medical 
Center indicating that in early 1979, he was believed to be 
suffering from acute paranoid schizophrenia.  A preliminary 
physical examination at the time simply noted essentially 
normal physical findings, including the existence of a lower 
mid-line abdominal scar, but the appellant made no complaint 
regarding his earlier appendectomy.  During hospitalization 
for evaluation and treatment, no confirmed diagnosis was 
provided, but the appellant remained acutely psychotic and 
delusional, and did show improvement with psychotropic 
medication.  There was no complaint or finding with respect 
to the appellant's postoperative appendectomy during this 
lengthy hospitalization.  

Years later in 1990, the appellant presented for private 
medical treatment complaining of a hacking cough following 
vomiting of bright red blood with sharp epigastric pain, the 
records specifically note no previous episodes of GI bleeding 
or similar symptoms.  It was also noted that he had taken a 
bright red vitamin capsule approximately one hour prior to 
this episode.  It was also noted that he drank eight cups of 
coffee per day.  Past medical history only noted the 
existence of untreated hypertension.  There was a positive 
history of peptic ulcer disease in relatives.  Preliminary 
work-up noted hematemesis and symptoms were mostly consistent 
with peptic ulcer disease.  It was noted that the appellant 
was clinically stable and esophagogastroduodenoscopy (EGD) 
was necessary to rule out an active bleed.  The appellant 
specifically refused this test, so was discharged on Zantac 
with instructions to avoid Aspirin and Motrin, and to follow-
up with his private physician.  Further records from this 
facility noted that the appellant had also been prescribed 
Tagamet.  None of these records reflecting treatment for a 
single acute episode of hematemesis with a diagnostic 
impression of peptic ulcer disease in any way noted or 
discussed the appellant's prior appendectomy, nor were there 
any complaints by the appellant with respect to the 
postoperative scarring from the appendectomy.

In September 2005, the appellant testified at a personal 
hearing at the RO.  He reported that he entered military 
service only three months after he had had surgery for an 
acute burst appendix.  He reported that his postoperative 
scar bled during his second week of basic training.  He said 
he was hospitalized on 26August and remained at this facility 
until separated.  He complained that he had pain both 
internally and at the scar of the appendectomy during basic 
training.  He said he had attempted to obtain certain private 
records of treatment following service separation, but these 
records had been destroyed after the passage of ten years.  
He said he currently took medication for his stomach 
including Zantac once daily for acid reflux.  He complained 
of continuing pain in the area of the scar and digestive 
problems.  When questioned closely about the actual time of 
his emergency appendectomy, he recanted having surgery three 
months prior to service and indicated that it was some time 
in early 1976, which would have been some eight months prior 
to service.

In October 2005, the appellant was provided a VA examination 
and the examining physician had access to and reviewed his 
claims folder, including all evidence on file.  At this time, 
the appellant reported having undergone the appendectomy six 
months prior to his entrance into basic training.  
Examination revealed a 20 by 2 centimeter mid-line scar and 
also a right lower quadrant 3-centimeter horizontal scar from 
the sight of a drain.  He reported that there was pain in the 
area of the principal scar with adherence to underlying 
tissues.  The scar was not atrophic and not scaly and 
appeared stable.  The appellant apparently reported a recent 
history of bleeding at the scar sight after moving furniture 
and rubbing the scar some six  months earlier.  There was no 
evidence of inflammation, edema, or keloid formation.  The 
impression was that the appellant had abdominal surgical 
scarring which occurred prior to his active duty, and that it 
was not likely that his active duty in any way increased or 
aggravated the scar.

The appellant was seen by VA for routine outpatient treatment 
in August 2006 regarding findings of gastroesophageal reflux 
with Z-line changes on EGD, which was well-controlled.  It 
was noted that he reported chronic abdomen pain, but a 
previous CT scan was unremarkable, and had failed to appear 
for a scheduled colonoscopy.  Hypertension was well 
controlled on medication.  The appellant's weight was 
265 pounds and it was noted routinely that the abdomen was 
soft, nontender, and with a well-healed mid line scar with 
scar tissue.  It was also noted that the appellant was likely 
bipolar.  

A careful and compassionate review of all of the objective 
evidence on file leads the Board to conclude that an award of 
service connection for the appellant's postoperative 
appendectomy residuals on an aggravation theory is not 
warranted.  The existence of the preservice appendectomy was 
clearly noted in the enlistment examination report, as was 
the fact that the appellant himself reported that the 
appendectomy had occurred two years prior to the time of 
examination.  The presumption of sound condition does not 
apply because the existence of the preservice appendectomy 
was clearly noted at the time of enlistment.  The evidence on 
file demonstrates that the postoperative appendectomy scar, 
and perhaps internal surgical residuals, became painful 
during the strenuous exercise required of basic training, and 
the appellant was pulled from such training after only 
eleven days and referred to MEB which found that he was unfit 
at the time of enlistment.  A board of three service 
physicians who contemporaneously examined the appellant at 
the time specifically found on a unanimous basis that the 
appellant's preservice appendectomy had not been aggravated 
or permanently increased during service.  

In reviewing the available evidence on file, the Board can 
find no objective clinical evidence demonstrating that there 
was any form of an increase in severity beyond that which 
preexisted service.  The objective evidence on file shows 
that the postoperative appendectomy indeed became symptomatic 
with strenuous activity, but there is simply no evidence of 
any chronic increase in symptoms beyond the ordinary 
preexisting postoperative condition extant at the time the 
appellant was admitted to service.  

In this regard, it is noteworthy that following service 
separation, there is an absence of any competent evidence 
demonstrating any form of chronicity of symptoms, other than 
the fact that the postoperative scarring might be painful 
with activity.  There is not evidence showing that the 
appellant sought or required any form of continuing medical 
treatment for postoperative appendectomy residuals at any 
time following service separation. 

Commencing in 1990, the appellant presented for treatment of 
an acute hematemesis which had never occurred at any previous 
time, and the diagnosis was peptic ulcer disease, although 
this has since apparently evolved to gastroesophageal reflux 
for which the appellant has abdominal symptoms and is 
provided oral medication.  Treatment records from 1990 
forward until present for abdominal symptoms due to peptic 
ulcer or gastroesophageal reflux in no way support any 
finding of any causal connection between the appellant's 
appendectomy surgery performed in the 1970's.  

The Board also notes that at the time the appellant 
complained of his abdominal pain from postoperative 
appendectomy during service, he was offered several choices, 
only one of which included accepting an immediate EPTS 
separation.  He was offered the services of counsel to assist 
him in making this decision and waived that right.  He did 
not attempt to remain in service with application for a 
physical profile and he did not elect to appeal the decision 
of the MEB.  He was later informed that he could contest 
these service findings to the Board for Correction of 
Military Records, but there is no evidence that he sought to 
do so.

Finally, the appellant was provided a VA examination with 
record review, and although the postoperative appendectomy 
scars were found to be adherent and painful, the VA physician 
found it unlikely that there had been any permanent increase 
in severity or aggravation of the appellant's preservice 
appendectomy resulting from his brief period of ACDUTRA.

Preservice physicians who were specifically trained in 
handling Medical Evaluation Board cases concluded during the 
period of the appellant's military service that his 
preservice appendectomy had not been aggravated during 
service.  There is an absence of any chronicity of symptoms 
or objective medical evidence following service separation 
demonstrating any form of chronic residuals, other than 
postoperative scar pain, at any time after service.  A VA 
physician reviewing the record years after service separation 
also concluded that there had been no aggravation of the 
appellant's appendectomy during service.  Abdominal symptoms 
commencing in the 1990s are clinically attributed to peptic 
ulcer or gastroesophageal reflux and not to the appellant's 
postoperative appendectomy, nor has the appendectomy been in 
any way causally related to the later onset of peptic ulcer 
or gastroesophageal reflux.  

Four doctors' opinions on file are against the appellant's 
claim.  The appellant has submitted no independent medical 
evidence which in any way supports his claim.  The appellant 
himself is not shown to have the requisite medical expertise 
to provide any form of a competent clinical opinion that his 
preservice acute appendix operation was permanently increased 
in severity as a result of his brief period of ACDUTRA in 
1976.  Although he is certainly competent  to provide a 
subjective description of symptoms he has experienced, he 
does not have the clinical competence to provide any form of 
clinical opinion with respect to aggravation of his 
appendectomy during service.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).


ORDER

Entitlement to service connection for the residuals of an 
appendectomy on an aggravation theory is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


